Citation Nr: 0518505	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tricompartmental arthritis of the left 
knee.

2.  Entitlement to an initial compensable rating for service-
connected osteomyelitis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In the rating decision, the RO 
effectuated the grant and the assignment of a 10 percent 
evaluation rating for service-connected tricompartmental 
arthritis of the left knee, and a noncompensable rating for 
service-connected of osteomyelitis of the left ankle.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (Separate ratings 
can be assigned for separate periods of time based on facts 
found -a practice known as "staged" ratings).

In December 2003, the Board remanded this case for due 
process considerations.  The case has been returned for 
appellate review.

In September 2004, the veteran wrote that from 2002 to 2003 
he had received treatment from private physicians and a local 
hospital emergency room for swelling of the hands and wrists 
and severe pain in the left shoulder and arm.  The veteran 
also indicated that he wanted his claims associated with the 
elbows, wrists, hands and fingers, shoulders, right ankle and 
mid-foot reviewed.  Based on the foregoing, the veteran may 
wish to formally file increased rating claims associated with 
the service-connected disabilities, and a service connection 
claim for the mid-foot disorder.  The matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks increased ratings for tricompartmental 
arthritis of the left knee and osteomyelitis of the left 
ankle.  He contends that his left knee disability has 
increased in severity such that his private physicians have 
told him that a total knee replacement is needed and his left 
ankle disability warrants a higher evaluation under the 
provisions of Diagnostic Code 5000 because he has a long 
history of intractability and disability with continuous 
constitutional symptoms.

To substantiate his claim, in September 2004, the veteran 
wrote that he continues to receive treatment from Doctors 
Ruhl and Dr. Forst.  These reports are not of record.  Thus, 
additional development in this regard is warranted.  
38 C.F.R. § 3.159 (2004).

Additionally, the record reflects that the veteran's last VA 
examination for compensation purposes was conducted in 
December 2001.  VA outpatient treatment reports dated from 
2003 to 2004 show that he continues to receive treatment for 
pain management.  Further, in the May 2005 Informal Hearing 
Presentation, the veteran's representative wrote that the 
2001 VA examination was inadequate, as the veteran's 
functional impairment due to pain, limitation of motion, 
weakness, etc., was not fully addressed.  

In light of the foregoing and the veteran's appellate 
assertions, a contemporaneous VA examination is needed to 
insure that the evaluation of the service-connected 
disabilities will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

This case is REMANDED to the RO for the following actions:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for tricompartmental arthritis 
of the left knee and osteomyelitis of the 
left ankle since December 2001.  

2.  Obtain all outstanding medical 
reports identified by the veteran to 
include medical reports associated with 
the veteran's tricompartmental arthritis 
of the left knee and osteomyelitis of the 
left ankle from the VA Medical Center in 
Memphis, Tennessee (after November 2004), 
and Doctors G. A. Murphy, A. H. Crenshaw, 
and other pertinent reports from the 
Campbell Clinic.

3.  After receiving the above requested 
reports and incorporating them into the 
claims file, schedule an orthopedic 
examination to determine the severity of 
the veteran's tricompartmental arthritis 
of the left knee and osteomyelitis of the 
left ankle.  Also, transfer the claims 
file to the examiner.  The examiner 
should review the claims file and note 
that this review has been accomplished.  

?	The examiner should examine the 
veteran and record all findings in 
detail, including range of motion, 
recorded in degrees.  
?	All indicated studies should be 
conducted.  
?	The examination report should 
include a full description of the 
veteran's symptoms and clinical 
findings.  
?	The examiner should comment on the 
veteran's complaints of pain and 
should provide an opinion regarding 
the degree to which the pain claimed 
by the veteran could limit 
functional ability, including during 
any during flare-ups or when the 
joint is used repeatedly over a 
period of time.  
?	The examiner should also determine 
whether any weakened movement, 
excess fatigability or 
incoordination is present and if so, 
its impact on the range of motion.  
?	In particular, the examiner should 
address the level of functional 
impairment as it affects the 
veteran's industrial adaptability.  
?	A comprehensive report, which 
separately addresses the 
aforementioned factors as well as 
the history of the veteran's 
disability, should be provided.

Regarding the veteran's osteomyelitis of 
the left ankle, the examiner should 
comment on whether the osteomyelitis is 
inactive, following repeated episodes, 
without evidence of active infection 
within the past five years; or, whether 
it is productive of discharging sinus or 
other evidence of active infection within 
the past five years; definite involucrum 
or sequestrum, with or without 
discharging sinus; frequent episodes, 
with constitutional symptoms; or whether 
it extends into major joints, or is with 
multiple localization, or is with a long 
history of intractability and debility, 
anemia, amyloid liver changes, or other 
continuous constitutional symptoms.  38 
C.F.R. § 4.71a, Diagnostic Code 5000 
(2004).

4.  After the development requested above 
has been completed to the extent 
possible, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that the examination requested in this 
remand is necessary to adjudicate his claim and that a 
failure, without good cause, to report for a scheduled 
examination, could result in the denial of his claim.  
38 C.F.R. § 3.655 (2004).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


